Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered June 25, 1987, convicting him of criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Westchester County, for further proceedings pursuant to CPL 460.50 (5).
The defendant contends that his sentence was excessive and that he was denied effective assistance of trial counsel. Neither claim possesses merit. The defendant was sentenced pursuant to the terms of a negotiated plea. Thus, he has no cause to complain (see, People v Kazepis, 101 AD2d 816). Moreover, the record reveals that he was assisted by counsel in a meaningful and effective manner, as evidenced by the favorable plea which was negotiated in his behalf. Thompson, J. P., Bracken, Eiber and Spatt, JJ., concur.